Exhibit 10.1

 

September 5, 2005

 

 

Mr. Bob Rosing

21283 Maplewood Avenue

Rocky River, OH 44116

 

Dear Bob:

 

As discussed, this letter agreement and the accompanying Confidentiality,
Proprietary Rights & Non-Solicitation Agreement (“Confidentiality Agreement”)
have been prepared to replace your Employment Agreement with SIRVA, which
expired May 3, 2005.

 

Pursuant to this letter agreement, SIRVA will pay to you severance pay equal to
twelve months of your then current base salary if your employment with SIRVA and
all affiliates is terminated by SIRVA “Without Cause” (as that term is defined
in the Employment Agreement) and you sign a general release of claims in a form
satisfactory to SIRVA.  To avoid duplication, this severance pay will be offset
by the amount, if any, of severance payable to you under the terms of any other
severance plan, policy, or program.  Notwithstanding the foregoing, no severance
will be payable under this letter agreement if your employment terminates in
connection with a sale, merger or other corporate transaction and, due to your
receipt of an offer of comparable employment in connection with the transaction,
you are not eligible for severance under any severance plan, policy, or program.

 

To be eligible for the enhanced severance described in this letter agreement,
you must sign and return by October 12, 2005, both this letter agreement and the
Confidentiality Agreement, and you must comply with the Confidentiality
Agreement’s terms.

 

--------------------------------------------------------------------------------


 

Page 2

September 5, 2005

Todd W. Schorr

 

This letter agreement has been prepared in duplicate.  You should countersign
and date both copies, as well as both copies of the accompanying Confidentiality
Agreement, and then return one set of executed originals to my attention.  If
you have any questions, please let me know.

 

Sincerely,

 

 

/s/ Todd W. Schorr

 

Todd W. Schorr

Senior Vice President

Human Resources

 

 

ACCEPTED AND AGREED:

 

  /s/ Bob Rosing

 

Bob Rosing

 

  October 12, 2005

 

Date

 

2

--------------------------------------------------------------------------------